 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   DELILAH CORONA,                        ) Case No. 5:18-CV-01828-FFM
                                            )
11   Plaintiff,                             ) [PROPOSED]
                                            ) JUDGMENT OF REMAND
12         v.                               )
                                            )
13   NANCY A. BERRYHILL,                    )
     Acting Commissioner of Social          )
14   Security,                              )
15
                                            )
     Defendant.                             )
16
17         The Court having approved the parties’ Stipulation to Voluntary Remand

18   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
19   Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
20   AND DECREED that the above-captioned action is remanded to the
21   Commissioner of Social Security for further proceedings consistent with the
22   Stipulation to Remand.
23
24   Dated: May 22, 2019                       /s/ Frederick F. Mumm                s
                                             FREDERICK F. MUMM
25
                                       UNITED STATES MAGISTRATE JUDGE
26
27
28




                                            -1-
